Case 2:18-cr-00607-JMA Document 282 Filed 09/16/20 Page 1 of 2 PageID #: 3558




                                                                     September 16, 2020

  BY EMAIL

  Burton Ryan
  Charles Kelly
  Assistant U.S. Attorneys
  U.S. Attorney’s Office
  Eastern District of New York
  610 Federal Plaza
  Central Islip, New York 11722


                 Re:    United States v. Enayatullah Khwaja, et al., 18-CR-607 (JMA)


  Dear Messrs. Ryan and Kelly:

          As you know, we represent Shikeba Rhamatzada, a defendant in the above-
  referenced matter. We write to request discovery pursuant to Rules 16 and 7(f) of the
  Federal Rules of Criminal Procedure, Brady v. Maryland, 373 U.S. 83 (1963), and its
  progeny, Giglio v. United States, 405 U.S. 105 (1972), and its progeny, and the Fifth and
  Sixth Amendments to the United States Constitution. Specifically, we respectfully
  request that you provide any document, record, communication, 302 or other
  memorandum, or any other written or recorded statement regarding the decision to stop
  Ms. Rhamatzada at the border in February 2018 when she returned from a religious
  pilgrimage to Saudi Arabia, and the search of her cellphone during that stop. As noted in
  our reply brief filed on September 14, 2020, Dkt. # 281, you have suggested in your
  opposition to our motion that a wiretap phone call, which should have been minimized,
  was “spot checked” to determine Ms. Rhamatzada’s travel plans. See id. at 22-23. In
  order to determine whether the agents’ decision to listen to that phone call did, in fact,
  lead to the search of Ms. Rhamatzada’s phone, and whether that sequence of events could
  occasion motion practice, we are entitled to disclosure of all material in your possession
  concerning this matter.




                90 Broad Street | 23rd Floor | New York, NY 10004
             www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
Case 2:18-cr-00607-JMA Document 282 Filed 09/16/20 Page 2 of 2 PageID #: 3559

  Asst. U.S. Attorneys Burton Ryan and Charles Kelly
  September 16, 2020
  Page 2 of 2


           We expressly reserve the right to seek subsequent items of discovery not
  requested here, if the need arises out of the disclosures made by the government pursuant
  to this request. Thank you for your cooperation.

                                                      Sincerely,

                                                      /s/
                                                      Michael Tremonte
                                                      Noam Biale
                                                      SHER TREMONTE LLP


  cc:    The Honorable Joan M. Azrack (by ECF)
         All Counsel (by ECF)
